Citation Nr: 0205080	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  00-17 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1997, for the award of dependency and indemnity compensation 
(DIC) benefits, including on the basis of clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  He died in October 1991.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which declined to grant an earlier 
effective date for the award of DIC benefits.


FINDINGS OF FACT

1.  There has been substantial compliance with the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.

2.  The veteran died in October 1991, as a result of 
bronchopneumonia and coma, due to or as a consequence of 
metastatic melanoma of the brain and lungs.

3.  The appellant filed a claim seeking entitlement to DIC 
benefits in January 1995.

4.  Service connection for the cause of the veteran's death 
was denied by the RO in a September 1995 rating decision.

5.  At the time of that rating decision, a regulation 
establishing presumptive service connection for respiratory 
cancers based on exposure to herbicide agents had been 
promulgated, effective since June 9, 1994.

6.  The September 1995 rating decision was not reasonably 
supported by the evidence on file at that time and by 
prevailing legal authority.  

7.  The appellant reopened her claim for DIC benefits by a 
medical statement received by VA on January 30, 1997.

8.  In a rating decision dated in February 1997, the RO 
established entitlement to service connection for the cause 
of the veteran's death, based on exposure to Agent Orange, 
effective February 1, 1997, the date of receipt of the 
appellant's reopened claim.


CONCLUSIONS OF LAW

1.  The rating decision of September 1995 which denied the 
appellant's claim for service connection for DIC benefits was 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105, 
5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 
3.105 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

2.  The criteria for the assignment of an effective date 
earlier than February 1, 1997, for the grant of DIC benefits 
have been met, the proper effective date is January 19, 1995.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

In the instant case, the Board finds that the VA has 
fulfilled both its duties to notify and assist imposed by the 
VCAA.  During the development of this claim, the claimant was 
provided adequate notice as to the evidence needed to 
substantiate her claims in letters provided by the RO, as 
well as in the statement of the case (SOC) issued in July 
2000.  Thus, the Board finds that VA has no outstanding duty 
to inform the claimant that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained; thus, VA has satisfied its duty to assist.  
Available pertinent records have been obtained and associated 
with the claims folder.  Therefore, VA has also satisfied its 
duty to assist the claimant in the development of her claim.

The claimant urges that the proper effective date for the 
award of DIC benefits  should be prior to February 1997.  It 
is noted that the claimant's original claim was filed in 
January 1995.  That claim was denied in a September 1995 
rating decision, and the claimant was notified by a letter 
dated in October 1995.  At that time, the claimant had 
submitted a copy of the veteran's death certificate as well 
as medical records for the period of time immediately 
preceding the veteran's death.  These records show that the 
veteran was discovered to have brain and lung cancer in 1990 
when he reportedly had a syncopal episode while driving.  
Treatment records dated in July 1991 show a diagnosis of 
metastatic melanoma with multiple brain and pulmonary 
metastases.  His disease was progressive and resistant to all 
treatments, and he died in October 1991.  Brain metastases 
were excised and pulmonary lesions were resected, and the 
veteran underwent chemotherapy and radiation.  The veteran's 
death certificate shows that he died of bronchopneumonia and 
coma, due to or as a consequence of metastatic melanoma.  

The rating decision dated in September 1995 indicated that 
the claim was denied because the medical evidence did not 
support the conclusion that the cause of the veteran's death 
was associated with herbicide exposure, and there was no 
other basis for service connection for the cause of the 
veteran's death.  

The basis for the rating decision that granted DIC benefits 
was a statement from an oncologist from the hospital where 
the veteran was treated when he died.  The doctor indicated 
that it was not medically determinable whether the brain 
cancer or the lung cancer came first.  The effective date of 
the DIC award was the date of the submission of this 
statement.

The claimant seeks an earlier effective date for the grant of 
DIC.  She has urged an earlier effective date is warranted 
under the final stipulation and order in Nehmer et al. v. 
United States Veterans Admin., et al, 712 F. Supp. 1404 (N.D. 
Cal. 1989) ("Nehmer I"), and the specific guidance provided 
in Nehmer et al. v. United States Veterans Admin., et al., 32 
F. Supp. 2d. 1175 (N.D. Cal 1999) ("Nehmer II"), which 
created an exception to the provisions set forth above 
governing the assignment of effective dates in certain cases.  
The representative has urged that the September 1995 decision 
contained clear and unmistakable error.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).  

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Pursuant to the Nehmer court orders, the effective date of 
service connection for diseases presumptively associated with 
herbicide exposure under 38 C.F.R. § 3.309(e) provide that 
the effective date of benefits is the date on which VA 
received the claim that resulted in the grant of compensation 
or DIC, or the date disability or death occurred, whichever 
is later.  This rule applies even if the claim was received 
before the effective date of the regulation establishing 
presumptive service connection for the disease.  In 
identifying the date of the claim, VA is not bound by prior 
determinations as to the date of claim, but may consider 
whether documents in the record establish that a valid formal 
or informal claim was filed at a date earlier than VA has 
previously recognized.  

At the time of the 1995 decision, the effective date of an 
award of DIC for which application is received within one 
year of the date of death shall be the first day of the month 
in which death occurred.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(c) (2001).  Effective in June 1994, pursuant to 
38 C.F.R. § 3.309(e) a veteran who served in Vietnam and died 
as a result of respiratory cancer was entitled to service 
connection.  

The RO denied the instant claim in 1995 by stating simply 
that available scientific and medical evidence does not 
support the conclusion that the condition that caused the 
veteran's death was associated with herbicide exposure.  The 
RO was in essence stating that the veteran's respiratory 
cancer was not the primary cause of death.  The RO was 
concluding that the facts showed that the brain cancer was 
the primary cancer.  However, the Board finds that the 
evidence shows that the facts as assembled at that time did 
not show that the brain cancer was the primary cause of the 
veteran's death.  The Board finds that the RO erred in not 
applying 38 C.F.R. § 3.102.  The evidence was undisputedly at 
least in equipoise as to which cancer was primary.  
Therefore, the RO should have concluded that the respiratory 
cancer was the primary cause of the veteran's death.  Such 
failure was error.  However, error alone is not necessarily 
CUE.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
Russell, supra.  

Having determined that the first prong of the aforementioned 
error test has been met, the Board must next determine 
whether the RO's error was undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made.  The Board must base its 
determination on a review of the facts known and law that 
existed at the time of the 1995 decision to make this 
determination.  For the above reasons, the presence of error 
is accepted, and the Board finds that it is absolutely clear 
that a different result would have ensued had the RO applied 
the proper laws.  Thus, the error complained of is, ipso 
facto, clear and unmistakable.  See Fugo , 6 Vet. App. 43-44, 
see also Russell, 3 Vet. App. 313-314.  

The veteran's records show that his cancer was in the brain 
and in the lungs.  It was progressive and resistant to 
treatment.  It is at least as likely, based on the record in 
1995, that the cancer started in the lungs.  Thus, the error 
was the kind of error of fact or of law that compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Correct application of the laws compels a conclusion 
that respiratory cancer was the primary cause of death.  

On the basis of the above analysis, the Board finds that the 
claimant has met the relevant burden, and, therefore, the 
September 1995, RO decision did involve clear and 
unmistakable error and is final.  38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156.

The claimant has alleged that an earlier effective date than 
February 1997, is appropriate for the grant of DIC benefits.  
Considering the criteria set forth in Nehmer as noted above, 
along with the general rules for effective dates, is 
relevant.  

Effective dates for disability compensation are generally 
assigned in accordance with 38 C.F.R. § 3.400 (implementing 
38 U.S.C.A. § 5110).  Under that regulation, unless otherwise 
provided, the effective date of an award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim (filed over one year after release from 
active duty), a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400 (2001).

38 C.F.R. § 3.400 (k) provides that when CUE is found in an 
earlier determination, the effective date should be the date 
from which benefits would have been payable had the error not 
been made.  See 38 C.F.R. § 3.400 (k) (2001).  38 C.F.R. § 
3.400 (b) (2) (ii), provides that the proper effective date 
for a claim of direct service connection is the day following 
separation from service if the claim was received within one 
year after separation from service.  See 38 C.F.R. § 3.400 
(b) (2) (ii).  Nehmer sets out more specific rules as to 
cases involving 38 C.F.R. § 3.309(e), as discussed earlier in 
this decision.

Applying the controlling effective date laws set forth in 
Nehmer, as well as the regulations, to the facts of this 
case, the correct effective date should be January 19, 1995, 
the day the claimant filed her initial application.  


ORDER

An effective date earlier than February 1, 1997, for the 
award of DIC benefits is granted.  The proper effective date 
is January 19, 1995.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

